Hedrick, J.
The defendant assigns as error the court’s action in denying his motion for a blood grouping test and the court’s denial of his motion for judgment as of nonsuit aptly made at the close of the State’s evidence and renewed at the close of all the evidence.
After an examination of the entire record in this case, and considering all the defendant’s exceptions and assignments of *65error, we conclude that the defendant had a fair trial free from prejudicial error.
No error.
Brock, J., concurs.
Britt, J., dissents.